Name: 2005/209/EC: Commission Decision of 11 March 2005 amending Decision 2004/288/EC as regards the prolongation of the temporary access of Australia and New Zealand to the Community reserves of foot-and-mouth disease virus antigens granted under that Decision (notified under document number C(2005) 561) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural activity;  cooperation policy;  production;  health
 Date Published: 2005-03-15; 2005-10-18

 15.3.2005 EN Official Journal of the European Union L 68/42 COMMISSION DECISION of 11 March 2005 amending Decision 2004/288/EC as regards the prolongation of the temporary access of Australia and New Zealand to the Community reserves of foot-and-mouth disease virus antigens granted under that Decision (notified under document number C(2005) 561) (Text with EEA relevance) (2005/209/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decision 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (1), and in particular Article 83(3) thereof, Whereas: (1) Commission Decision 2004/288/EC of 26 March 2004 granting Australia and New Zealand temporary access to the Community reserves of foot-and-mouth disease virus antigens (2), provides for those countries to be granted access to the Community reserves of antigens for the formulation of vaccines against foot-and-mouth disease until 31 December 2004. (2) Australia has undertaken to increase its stocks of foot-and-mouth disease virus antigens and indicated its intention to enter into an arrangement with the Community on mutual access to stocks of certain foot-and-mouth disease virus antigens. Pending this possible arrangement, Australia has requested a prolongation of the temporary access to the Community reserves of foot-and-mouth disease virus antigens. (3) New Zealand has requested a prolongation of the temporary access to the Community reserves of foot-and-mouth disease virus antigens due to unforeseen delays in the constitution of its own stocks of such antigens. (4) Taking account of the capacity and availability of foot-and-mouth disease virus antigens stored in the Community antigen reserves, it appears that the prolongation requested by Australia and New Zealand may be granted without unnecessarily compromising the Communitys contingency arrangements. (5) Therefore, the requested prolongation of the temporary access of Australia and New Zealand to the Community reserves of foot-and-mouth disease virus antigens should be granted and Decision 2004/288/EC amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 1(1) of Decision 2004/288/EC, 31 December 2004 is replaced by 31 December 2005. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 306, 22.11.2003, p. 1. (2) OJ L 91, 30.3.2004, p. 58.